Citation Nr: 0613834	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service connected 
bilateral flatfoot acquired, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for service 
connected residuals of second degree burn of the right 
forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The record reflects that the veteran requested a travel Board 
hearing.  In a statement submitted by her representative, 
dated in May 2005, the veteran withdrew her request for a 
hearing and requested her appeal be forwarded to the Board in 
Washington, DC for a decision.  Accordingly, the veteran's 
request has been withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The medical evidence shows that the veteran's service 
connected bilateral flatfoot is manifest by marked deformity, 
pain on manipulation and use, and characteristic callosities.   

3.  The medical evidence shows that the veteran's second 
degree burn scar of the right mid palmar forearm measures 
28.35 square centimeters, is superficial, and manifests no 
ulceration or loss of skin.    





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 30 percent for 
service connected bilateral flatfoot acquired (severe) have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).  

2.  The schedular criteria for a compensable rating for a 
service connected scar of the right forearm have not been met 
or approximated under either the old or the amended schedules 
for evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005);  38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.118, Diagnostic Code 7802 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that the VA's duty to notify has been met.  
In correspondence dated in April 2003 and November 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for the 
veteran's service connected disabilities.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  In the letter dated in 
November 2004, the RO asked the veteran to send any evidence 
in her possession that pertained to the claims.     

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In the instant appeal, the initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA; therefore, it was impossible for VA to 
provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
Nevertheless, the veteran has subsequently been notified of 
the VCAA requirements.  Specifically, the RO has on two 
occasions issued VCAA notices addressing the current issues 
on appeal.  The RO has also provided the veteran with a copy 
of the June 1998 rating decision, August 1999 Statement of 
the Case (SOC), May 2003 Supplemental Statement of the Case 
(SSOC), and November 2004 SSOC.  Together, these documents 
provided the veteran with notice as to the evidence needed to 
substantiate her claims and the reasons for the assigned 
ratings.  The SOC and SSOC provided the veteran with notice 
of all of the laws and regulations pertinent to her claims, 
including the law and implementing regulations of the VCAA.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to these notices; that she received the VCAA notices 
after the AOJ decision resulted in no prejudice.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506.  In that case, the Court 
of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for her service connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of June 1998, the veteran has 
submitted both lay and medical evidence describing current 
symptomatology and severity associated with her disabilities.  
Thus, it is clearly demonstrated that the veteran understood 
the types of degree of disability rating evidence needed to 
substantiate the claims.  Additionally, the veteran has been 
afforded VA examinations in February 1998, April 2003, and 
August 2003 for the purpose of evaluating the current level 
of her disabilities.  Lastly, the August 1999 SOC sets forth 
the rating criteria for all ratings in excess of that 
currently assigned for her disabilities.  For these reasons, 
the Board finds no prejudice to the veteran from the 
inadequate notice provided her on the element of the degree 
of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The claim for an increased rating for the scar 
is being denied, thus no effective date will be assigned and 
there is no possibility of prejudice to the veteran from this 
claim.  Regarding the bilateral flatfoot claim, the Board 
concludes that the veteran is entitled to a partial grant and 
that staged ratings are not appropriate.  The effective date 
of the higher rating will most likely be January 27, 1998, 
the day the claim was received.  This date is the earliest 
effective date permissible under the regulations.  38 C.F.R. 
§ 3.400 (2005).  For these reasons, the Board finds no 
prejudice to the veteran despite the inadequate notice 
provided her on the effective date element.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and records 
from VA Medical Center (VAMC) Brooklyn, New York.  The RO has 
provided the veteran with VA examinations for each service 
connected disability on two occasions.  Also in regard to the 
duty to assist, the RO scheduled a hearing before the Board.  
As noted above, the veteran withdrew her request.   The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to her appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claims.  Accordingly, 
the Board will proceed with appellate review.

II.  	Increased rating bilateral flatfoot acquired

Evidence

VAMC records are negative for any treatment of bilateral 
flatfoot.

In a VA examination report, dated in February 1998, the 
examiner indicated that the veteran complained of swelling 
and redness in the feet after standing for long periods.  
Upon conducting a physical examination, the examiner detected 
no pain on motion, edema, instability, weakness, or 
tenderness.  The examiner noted a callus of the right toe 
under the second and third metatarsal head.  The examiner 
noted no hammertoes, high arches, clubbed feet, or other 
deformities.  X-rays revealed no acute abnormality, fracture, 
or dislocation.  

In the veteran's VA Form 9, dated in October 1999, she stated 
that her bilateral foot disorder had increased in severity 
and caused pain and sleepless nights.

In a statement from the veteran's representative, dated in 
March 2000, the representative stated that the veteran 
contended that her bilateral foot disability was more severe 
and warranted a rating higher than 10 percent.  The 
representative stated that the veteran experienced continuous 
pain and swelling due to her disability.  

According to a VA examination report, dated in April 2003, 
the veteran reported to the examiner that she had surgery on 
the right ankle for repair of a loose ligament and also had a 
right bunionectomy.  According to the reviewing physician's 
report, the veteran cited standing and sitting for long 
periods as precipitating factors for flare-ups.  The 
physician noted that the veteran complained of pain and 
swelling in her feet, and that they fell asleep a lot.  The 
physician noted that the veteran had corrective shoes and 
shoe inserts, but that she did not wear them to the exam.  
The physician reported that the veteran stopped working in 
2000 because of back pain.  

Upon physical examination, the physican noted minimal to 
moderate elevation of the longitudinal arch of both soles.  
The physician reported that the veteran was able to rise on 
her toes and heels easily.  The physician detected pinched 
calluses of the left first toe, and corns on the right and 
left fifth toes.  The physician specifically noted that there 
were no calluses except for the pinched calluses.  The 
physican reported that the Achilles' tendon could be 
corrected by manipulation and that there was no pain.  The 
physician detected a hallux valgus, 0 degrees on the right, 
and 0 to 22 degrees on the left.  The physician diagnosed 
status post bunionectomy, right great toe, and no acute 
anomaly.   

In a letter from a private medical provider, dated in October 
2003, Dr. D.C. stated that she examined the veteran in 
September 2003.  In the letter, Dr. D.C. stated that the 
veteran complained of pain in both feet on use.  Dr. D.C. 
stated that upon examination, she noted a marked decrease in 
the left arch height that was greater than the right.  She 
stated that weight bearing and gait examinations revealed a 
marked pronation, valgus heal positioning, and decreased 
calcaneal inclination angle.  The examiner also noted 
tenderness/pain upon palpation of the planter medial surface, 
and a localized plantar erythema, indicating increased 
pressure to that area.  According to the examiner, this 
condition predisposed the patient to severe skin build-up, 
which can lead to ulcerations.  The examiner also noted pain 
on manipulation and the presence of bowing of tendo Achilles 
tendon, the latter of which may eventually cause severe 
spasms.  The examiner diagnosed pes planus bilateral, pain, 
degenerative joint disease/osteoarthritis, and stiffness.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

Under Diagnostic Code 5276, (flatfoot acquired), severe 
flatfoot acquired is shown by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  Severe flatfoot acquired warrants a 20 
percent rating when the symptoms are unilateral, and 30 
percent when bilateral.  Id.  Pronounced flatfoot acquired is 
shown by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id.  Pronounced flatfoot 
warrants a 30 percent rating when symptoms are unilateral, 
and 50 percent when bilateral.  Id.   

The Board finds that the service connected bilateral flatfoot 
warrants a rating of 30 percent, but not higher.  The record 
contains objective evidence of pain on manipulation and use 
accentuated, marked pronation, and characteristic 
callosities.  In the medical report prepared by the veteran's 
private physician, dated in October 2003, the physician noted 
marked pronation and pain on palpation.  The VA examination 
report dated in February 1998, indicated the presence of a 
callus of the right toe under the second and third metatarsal 
head.  Although the more recent VA examination report, dated 
in April 2003, noted no such callus, the examiner noted the 
presence of pinched calluses of the left first toe.  Thus, 
the record demonstrates a consistent presence of callosities.  

The Board does not find that the medical evidence shows the 
veteran has pronounced bilateral flatfoot, as necessary for a 
50 percent rating.  In the examination report prepared by the 
veteran's private physician, the examiner stated that the 
bowing of tendo Achilles tendon may eventually cause severe 
spasms, however, there has been no objective showing that 
such spasms currently occur.  Additionally, there is no 
evidence of record of extreme tenderness of plantar surfaces 
of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

III.	Increased Rating for Residuals of Scar of the Right 
Forearm

Evidence

VAMC records are negative for treatment of a right forearm 
scar.

In a VA examination report, dated in February 1998, the 
examiner noted a burn scar of the right forearm, measuring 6 
centimeters by 3.4 centimeters.  The examiner described the 
scar as healed, depigmented, and irregular.

In a VA examination report, dated in April 2003, Dr. I.B. 
noted a 4.5 centimeter by 6.3 centimeter irregular, healed, 
and hypopigmented second degree burn scar of the right mid 
palmar forearm.  The examiner noted that the scar was without 
pain, underlying tissue loss, ulcerations, or breakdown of 
the skin.  The examiner detected no elevation of the pression 
of the scar, superficial soft tissue damage, deep scar, 
inflammation, edema, keloid formation, or hardening of the 
scar.  The examiner diagnosed a healed scar.      

Legal Criteria and Analysis

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  

Under the old rating criteria of Diagnostic Code 7802, a 10 
percent rating is assigned for scars from second degree burns 
with areas approximating 1 square foot.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2002).  Under the old rating criteria 
of Diagnostic Code 7803, a 10 percent rating is assigned for 
scars that are superficial and poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Under the old rating criteria of Diagnostic Code 7804, a 10 
percent rating is assigned for scars that are superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  Under the old rating 
criteria of Diagnostic Code 7805, ratings are based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).
  
Under the revised Diagnostic Code 7802, scars, other than of 
the head, face, or neck, that are superficial and that do not 
cause limited motion, warrant a 10 percent rating when they 
are greater than 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.   Under the revised rating criteria of 
Diagnostic Code 7803, scars that are superficial and unstable 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  Under the revised rating criteria of Diagnostic 
Code 7804, scars that are superficial and painful on 
examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  The rating criteria of 
Diagnostic Code 7805 remained unchanged after the revisions 
and provide that ratings be based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2005).

The Board finds that the service connected scar does not 
warrant a compensable rating under either the old or revised 
criteria.  As noted earlier, the service connected scar on 
the veteran's forearm measured 28.35 square centimeters.
This characteristic does not warrant a compensable rating 
under either the old or revised Diagnostic Code 7802, which 
require the scar to cover a surface area of one square foot, 
or approximately 929 square centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2002), and 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

A compensable rating under the old Diagnostic Code 7803 is 
not warranted because there is no ulceration of the skin.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A compensable 
rating under the new Diagnostic Code 7803 is not warranted 
either because such a rating requires an objective finding of 
loss of skin.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  The VA examiner's report does not support a finding 
that there has been any ulceration or loss of skin associated 
with the scar.    

A compensable rating is not warranted under the old rating 
criteria of Diagnostic Code 7804 because there has been no 
finding of pain on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  A compensable rating is 
not warranted under the new rating criteria for Diagnostic 
Code 7804 because there has been no finding of pain on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).      

Finally, a compensable rating is not warranted under the old 
or new rating criteria of Diagnostic Code 7805, because both 
require a finding of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) and 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  There has 
been no showing that the part affected by the veteran's scar 
- right forearm - is limited in function. 

IV.	Conclusion

Lastly, the Board notes that there is no evidence of record 
that the veteran's service connected foot or skin 
disabilities caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service 
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service 
connected foot or skin disabilities interfere with her 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2005) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An evaluation of 30 percent for service connected bilateral 
flatfoot acquired is granted.

An increased (compensable) evaluation for service connected 
residuals of second degree burn of the right forearm is 
denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


